DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed and amended 02 September 2020.
Claims 1-8, 10, 23-24, and 26-27 have been amended.
Claims 30-31 are newly added.
Claims 12-22 have been canceled.
Claims 1-11 and 23-31 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 does not properly depend from a claim.    The Examiner will interpret Claim 8 to be dependent from Claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "An intelligent shelf system" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes that Claim 25 should be an independent claim and should not refer to the limitations of Claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al., US Patent 10,664,795 B1 (“Worley”).

As per Claim 1 regarding “a method for identifying a product purchased by a user, comprising acquiring a weight of product carried in a container.” Worley in at least Colum 15, lines 14-30 discloses a tote 402 having weight sensors includes one or more weight sensors that detect an increase and/or decrease in weight as items are added or removed from the tote 402.
Regarding “acquiring a first monitoring image in a monitoring area corresponding to the container, identifying the first monitoring image and obtaining an identical result, user identity information.”  Worley in at least Column 8, lines 8-17discloses using images to identify the user.
Regarding “when it is determined that the weight of the products is reduced,  acquiring a time when the at least one product carried in the container is picked up, and determining information of at least one picked-up product based on a change value of the weight of the products and an associated relationship between the container and the products.”  Worley in at least Column 2, lines 38-53 and Column 3, lines 27-44 discloses determining an item identifier whenever a user removes or places an item in the inventory location.

As per Claim 2, which depends from Claim 1 regarding “wherein the obtaining user identity information corresponding to the at least one picked-up product based on the time when the at least one product carried in the contained is picked up and the identification result comprises:  determining a user identity identification time period based on the time when the at least one product carried in the container is picked up.” Worley does not specifically disclose “the time an item is placed or removed” however, Worley in at least Column 2, lines 38-53 discloses an item identifier list being updated each time a user removes or places an item at an inventory location.  Therefore, it would have been obvious, at the time of the invention, to modify Worley to record the time is placed ort removed from an inventory location, with the motivation to record when a removal or placement of an item occurs.

As per Claims 3 and 4, which depends from Claim 2 regarding “acquiring the user identity and user feature information and establishing an identify feature association relationship between the user feature information and the user identify information;  and updating the user identity feature based on new user feature information.”  Worley in at least Column 8, lines 8-17discloses using images to identify the user.  Worley in at least Column 9, lines 4-15 discloses updating the images of the user.

As per Claim 5, which depends from Claim 1 regarding “wherein the identifying the first monitoring image and obtaining an identification result comprises:  acquiring the user identify information and a user face image; extracting facial features to compare with an existing first monitoring image to identify a user.” Worley in at least Column 8, lines 8-17 discloses using facial images to identify the user.

As per Claims 6 and 7, which depends from Claim 1 regarding “acquiring coded information of the container and Stock Keeping Unit (SKU) information of the products placed on the container; and establishing an association relationship between the container and the product according to the coded information and the SKU information.”  Worley does not specifically disclose SKU however; Worley in at least Column 7, lines 10-26 disclose using the item identifier (e.g., bar code, QR code, unique number, shape, etc.) to identify an item.  Therefore, it would have been obvious, at the time of the invention, to one of ordinary skill to modify Worley to include SKU for item identification.

As per Claims 8 and 9, which depends from Claim 6 regarding “wherein the determining information of the at least one picked-up product based on a change value of the weight of the products and an association relationship between the container and the products further comprises:  acquiring a product unit weight corresponding to the SKU information of the product and determining quantity information of the at least one picked-up product based on the product weight and a reduced value or increased value of the weight of the product.” Worley does not specifically disclose SKU however; Worley in at least Column 7, lines 10-26 disclose using the item identifier (e.g., bar code, QR code, unique number, shape, etc.) to identify an item based on a product’s change of weight.  Therefore, it would have been obvious, at the time of the invention, to one of ordinary skill to modify Worley to include SKU for item identification.

As per Claim 11, which depends from Claim 1 regarding “weight detection”. Worley in at least Colum 15, lines 14-30 discloses a tote 402 having weight sensors includes one or more weight sensors that detect an increase and/or decrease in weight as items are added or removed from the tote 402.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al., US Patent 10,664,795 B1 (“Worley”) as applied to Claim 6 and further in view of Takizawa, US Patent 6,651,820 B2.

As per Claim 10, which depends from Claim 6 regarding “identifying an operation action of the user in the first monitoring image and at least one target product corresponding to the operation action, wherein the operation action comprises a taking-out action and a putting-back action and identifying an error in placing the targeted product into a target container.  Judging whether the SKU information matches the coded information of the target container.” Worley in at least Column 15, lines 10-13 discloses tote 402 includes an embedded unique identifier 416.  Worley does not specifically disclose “detecting the placement of a product in the wrong targeted container” however, Takizawa in at least Column 3, lines 29-67, Column 4, lines 1-67 and Column 5, lines 1-32 discloses a goods sorting system which detects goods which are incorrectly being routed to particular containers causing an alarm to be triggered.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known methods of Worley’s item tracking system with the equally well-known elements of Takizawa product sorting system with the motivation to insure goods are properly shipped and efficiency is improved (Takizawa, Column 2, lines 60-65).

Claim(s) 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al., US Patent Application Publication 2017/0293885 A1 (“Grady”).

As per Claims 25 and 26 regarding “an intelligent shelf system comprising a shelf body having a weight sensor configured to detect a weight of product carried in a container, and a camera configured to acquire a first monitoring image in a monitoring area corresponding to the container.” Grady in at least paragraph 15 discloses a shelf body having a plurality of shelves with weight sensors and cameras.
Regarding “a device for identifying a product purchased by a user, respectively electrically connected with the weight sensor and the first camera device and configured to acquire the first monitoring image and a weight signal sent by the weight sensor.”  Grady in at least Fig. 1 and paragraph 23 discloses a package room 105 having a computing device interfaces to a camera for identifying packages 109, identifying users and coupled to weight sensors on the shelves.

As per Claim 27, which depends from Claim 26 regarding “a laminated plate placed on the shelf body having a weight sensor.”  Grady does not specifically disclose “a laminated plate” however, Grady in at least paragraphs 20, 23, 28, 36, 40-41, 42, 54-55 and 59 disclose “weight sensors in the shelves.”

As per Claim 28, which depends from Claim 26 regarding “further comprising a second camera device configured to acquire a second monitoring image in the shopping place, wherein the device for identifying a product purchased by a user, is electrically collected to the second camera.”  Grady does not specifically disclose “a second camera” however; Grady in at least paragraphs 38 and 40-41 discloses a camera system which tracks the state of the package based on user interactions within a facility.

As per Claim 29, which depends from Claim 26 regarding “a prompting device electrically connected with the device for identifying a product purchased by a user, and configured to receive product misplacement prompt information sent by the device for identifying a product purchased by a user and prompt the user.”  Grady in at least paragraphs 46-52 discloses providing visual and/or audio alerts advising a user that a package they are picking up is not theirs and notifying the owner of the package detailing when their package was removed.

Claims 23-24 and 30-31 recite similar limitation as Claim 1-11 and are rejected in a similar manner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687